Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/29/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 6, 11-15, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cwik et al. (US 5,944,363 hereinafter “Cwik”).
Claims 1-4, Cwik discloses a feeder duct assembly for a gas turbine engine comprising: 

a feeder duct (Fig. 12, 218) fluidly coupled to the fluid inlet; 
a seal flange (Fig. 12, 216) provided between the end fitting and the feeder duct (Fig. 12, 216 is between 213 and 218), the seal flange including a seal (Fig. 12, 209) fluidly sealing the feeder duct to the end fitting (Fig. 12); and 
a dynamic mount (Fig. 12, 215, 228, and 230) securing the feeder duct to the end fitting (Fig. 12);
wherein the feeder duct comprises an exterior flange (Fig. 12, 225), the end fitting has a face flange (Fig. 12, 213), and the seal flange is located between the exterior flange and the face flange (Fig. 12, 216 is located between 225 and 213);
wherein the dynamic mount comprises at least one biasing element, which comprises at least one spring pair (Fig. 12, pair of springs 230 and in 15:20-26 discloses 227 can be springs such as Belleville springs) sandwiching the exterior flange (Fig. 12, 227 and 230 sandwiches 225), such that one spring of the at least one spring pair is located between the exterior flange and the seal flange (Fig. 12, 227 is between 225 and 216);
wherein the seal flange comprises a compressible seal (Fig. 12) circumscribing the feeder duct (Fig. 12, 209 circumscribes 218);
wherein the seal flange further comprises a collar (Fig. 12, collar of 216 near 210 that where 209 is located) with a circumferential channel (Fig. 12, channel of 216 where 209 is located) and the compressible seal is located within the circumferential channel (Fig. 12, 209 is located in the channel of 216);
wherein the compressible seal is a diaphragm seal (Fig. 12).
Claim 6, Cwik discloses the feeder duct assembly according to claim 1, 
wherein the at least one biasing element is compressively retained between a portion of the feeder duct and at least one of the seal or the end fitting (Fig. 12, 227 is at least between 218 and 213);
Claim 11, Cwik discloses the feeder duct assembly according to claim 1, 
comprising a fastener (Fig. 12, 228) securing the at least one spring pair, exterior flange, seal flange, and face flange to compressively retain the exterior flange between the at least one spring pair (Fig. 12, 228 secures 227, 216, and 230 such that 225 is compressively retained between 227 and 230).
Claim 12, Cwik discloses the feeder duct assembly according to claim 11, wherein the seal flange comprises a collar with a circumferential channel and encircling the feeder duct (Fig 12, portion of 216 that circumferentially surrounds the portion 211 of 209 can be interpreted as a collar with a channel defined by the bore of 216 for surrounding a portion of 209 as shown), with a compressible seal located within the circumferential channel (Fig. 12, 209 is located within the channel of 216).
Claim 13, Cwik discloses the feeder duct assembly according to claim 11, wherein the feeder duct has a terminal end (Fig. 12, 218 has an end near 219) and the exterior flange is spaced from the terminal end (Fig. 12, 225 is spaced from the end of 218).
Claim 14, Cwik discloses a feeder duct assembly comprising: 
an end fitting (Fig. 12, 208) having an interface flange (Fig. 12, 213); 

a seal flange (Fig. 12, 216) including an intermediate flange (Fig. 12, flange of 216 at 210) with a circumferential seal (Fig. 12, 209) encircling the feeder duct (Fig. 12, 209 encircles 218), the seal flange located between the interface flange and the circumferential flange (Fig. 12, 216 is between 225 and 213) with at least a portion of the seal flange in direct contact with the interface flange (Fig. 12, 216 is in contact with 213); 
at least one pair of biasing elements (Fig. 12, pair of springs 230 and in 15:20-26 discloses 227 can be springs such as Belleville springs) sandwiching a portion of the circumferential flange (Fig. 12, 227 and 230 sandwiches 225); and 
a fastener (Fig. 12, 228) securing the circumferential flange and intermediate flange to the end fitting (Fig. 12) and compressing the pair of biasing elements (Fig. 12, 228 compresses 227 and 230);
wherein the intermediate flange further includes a circumferential channel (Fig. 12, channel of 216 where 209 is located) and the circumferential seal is located within the circumferential channel (Fig. 12, 209 is located within the indicated channel).
Claim 15, Cwik discloses the feeder duct assembly according to as claimed in claim 14, wherein the at least one pair of biasing elements comprises multiple pairs of biasing elements (Fig. 12, 227 and 230) located about an exterior of the feeder duct (Fig. 12).
Claim 17, Cwik discloses the feeder duct assembly according to claim 14, wherein the circumferential seal comprises a diaphragm seal (Fig. 12) located within the circumferential channel (Fig. 12, channel of 216 where 209 is located) on an inner surface of the intermediate flange (Fig. 12, inner surface of 216 that is in contact with 209).
Claim 21, Cwik discloses the feeder duct assembly according to claim 1, wherein the at least one biasing element comprises multiple biasing elements located about the exterior of the exterior flange (Fig. 12, there are more than one of springs 230 as shown).

Response to Arguments
Applicant's arguments filed 11/3/2020 have been fully considered but they are not persuasive.
In response to applicant’s argument that the collar structure 209 of Cwik teaches a seal or circumferential seal as required by claims 1 and 14 because it is either removed or not included, however, in 14:54-63 of Cwik, discloses the embodiment of Fig. 12 is like that of Fig. 9 and designed with an outwardly projecting collar structure and in 14:10-17, 16:36-43 discloses the collar structure can be left unmodified although more expensive and within the scope of the invention. Therefore, Cwik does not require 209 to be removed or the molds and dies are filled in.
	In response to applicant’s argument that Cwik does not teach “a seal flange…in direct contact with the interface flange as required by claim 14”, however, see the updated rejection and Cwik discloses the limitations of claim 14. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679